Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  BROOKE THOMAS,

         Plaintiff,
                                                        Case No.:
  v.

  LIFE INSURANCE COMPANY
  OF NORTH AMERICA,

        Defendant.
  ____________________________________/

                              COMPLAINT FOR DISABILITY BENEFITS

         Plaintiff, Brooke Thomas, files her Complaint against Defendant, Life Insurance Company

  of North America, and says:

                                 I. JURISDICTION AND VENUE

         1.      Plaintiff’s claims are filed pursuant to the Employee Retirement Income Security

  Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction exists pursuant to 29 U.S.C. §

  1132(f) and venue is proper pursuant to 29 U.S.C. § 1132(e).

                                             II. PARTIES

         2.      Plaintiff, Brooke Thomas (“Ms. Thomas”), is a citizen of the United States, and

  was at all times relevant a participant of the long-term disability insurance policy at issue (the

  “long-term disability policy”). Defendant, Life Insurance Company of North America (“LINA” or

  “Defendant”), is the insurer and claims administrator of the long-term disability policy, is a foreign

  corporation authorized to do business in Florida, and can be found in the Southern District of

  Florida.
Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 6




                                             III.    FACTS

          3.      At all times material to this action there was in full force and effect a group long-

  term disability policy that was underwritten and administered by Defendant.

          4.      At all times material, Defendant operated under an inherent structural conflict of

  interest because of Defendant’s dual role as administrator of claims while serving as the insurance

  company paying benefits out of its own assets.

          5.      Ms. Thomas was employed with Capital One Financial Corporation (“Capital

  One”) as a Fraud Intake Representative. By virtue of her employment at Capital One, Ms. Thomas

  was an eligible participant of the long-term disability policy at all times material to this action.

          6.      The purpose of the long-term disability policy was to provide Ms. Thomas a

  monthly benefit in the event that she became disabled.

          7.      The long-term disability policy defined Disability, in pertinent part, as follows:

                  The Employee is considered Disabled if, solely because of Injury or Sickness, he or
                  she is:

                          (1) unable to perform the material duties of his or her Regular Occupation;
                          and
                          (2) unable to earn 80% or more of his or her Indexed Earnings from
                          working in his or her Regular Occupation.

                  After Disability Benefits have been payable for 24 months, the Employee is
                  considered Disabled if, solely due to Injury or Sickness, he or she is:

                          (1) unable to perform the material duties of any occupation for which he or
                          she is, or may reasonably become, qualified based on education, training
                          or experience; and
                          (2) unable to earn 80% or more of his or her Indexed Earnings.

          8.      The long-term disability policy contains a pre-existing condition exclusion defined,

  in pertinent part, as follows:

                  Pre-Existing Condition Limitation
Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 6




                 “The Insurance Company will not pay benefits for any period of Disability caused
                 or contributed to by, or resulting from, a Pre-existing Condition. A “Pre-existing
                 Condition” means any Injury or Sickness for which the Employee incurred
                 expenses, received medical treatment, care or services including diagnostic
                 measures, took prescribed drugs or medicines, or for which a reasonable person
                 would have consulted a Physician within 3 months before his or her most recent
                 effective date of insurance.

         9.      Ms. Thomas has suffered, and continues to suffer, from a number of medical

  conditions, including but not limited to, identity disorder, cervical dystonia, cervical radiculopathy,

  lumbar radiculopathy, lumbosacral spondylosis, post-traumatic stress disorder (PTSD),

  fibromyalgia, migraines, muscle spasms, anxiety, and depression.

         10.     Ms. Thomas has been unable to perform the material duties of her regular

  occupation or any occupation for which she may reasonably become qualified based on education,

  training, or experience. Ms. Thomas is disabled under the terms of the long-term disability policy.

         11.     Ms. Thomas was forced to discontinue working in March of 2019 due to her

  disabling conditions.

         12.     In accordance with the procedures set forth by the long-term disability policy, Ms.

  Thomas notified Defendant that she was disabled.

         13.     By letter dated October 22, 2019, Defendant denied Ms. Thomas’s claim for long-

  term disability benefits.

         14.     In its denial letter dated October 22, 2019, Defendant stated Ms. Thomas’s claim

  was excluded under the pre-existing condition exclusion.

         15.     Ms. Thomas timely appealed Defendant’s decision to deny her long-term disability

  benefits.

         16.     Defendant denied Ms. Thomas’s appeal for long-term disability benefits and

  communicated its decision via letter dated December 06, 2019.
Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 6




         17.     By letter dated December 10, 2019, Ms. Thomas provided Defendant additional

  information in support of her claim.

         18.     By letter dated December 23, 2019, Defendant notified Ms. Thomas that “[b]ased

  on the independent review of the adverse claim determination, including information submitted in

  support of the appeal, a determination has been made that the prior decision should be overturned

  based on your diagnoses of cervical spine degenerative disc disease and dissociative identify

  disorder.”

         19.     By letter dated January 02, 2020, Defendant notified Ms. Thomas that her claim for

  long-term disability benefits had been denied.

         20.     In its denial letter dated January 02, 2020, Defendant stated that “[w]hile we

  acknowledge the severity of your psychiatric conditions and agree they may cause you to be unable

  to work, it is not definitely confirmed that your condition is not related to your pre-existing

  conditions and we are unable to support the diagnosis of DID.”

         21.     By letter dated June 24, 2020, Ms. Thomas timely appealed the denial of her long-

  term disability benefits.

         22.     By letter dated September 10, 2020, Defendant denied Ms. Thomas’s appeal for

  long-term disability benefits.

         23.     Ms. Thomas exhausted her appeals under ERISA.

         24.     In denying Ms. Thomas’s long-term disability benefits, Defendant deemphasized

  medical evidence favoring disability and instead relied on the views of its own medical consultants.

         25.     The denial of Ms. Thomas’s long-term disability benefits was a breach of the terms

  of the long-term disability policy, and the decision was wrong and arbitrary and capricious.
Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 6




         26.     Defendant’s denial of Ms. Thomas’s disability benefits breached the fiduciary

  duties owed to Ms. Thomas under ERISA. Defendant further failed to discharge its duties in

  respect to discretionary claims processing solely in the interests of Ms. Thomas as a participant of

  long-term disability policy.

                     IV. COUNT I: LONG-TERM DISABILITY BENEFITS

         Plaintiff incorporates the allegations contained in Paragraphs 1 through 26 as if fully stated

  herein and says further that:

         27.     Plaintiff is entitled to certain benefits of the policy consisting of past long-term

  disability benefits including prejudgment interest, retroactive to the day benefits were denied

  pursuant to 29 U.S.C. §1132(a)(1)(B).

         28.     Plaintiff is entitled to the benefits identified herein because:

                 a. the benefits are permitted benefits under the policy;

                 b. Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                 c. Plaintiff has not waived or otherwise relinquished her entitlements to the

                     benefits.

         29.     Defendant has refused to pay the benefits sought by Ms. Thomas, ignoring the

  medical records and clear opinions of her physicians.

                             V. COUNT II: ATTORNEY’S FEES

         Plaintiff incorporates the allegations contained in Paragraphs 1 through 29 as if fully stated

  herein and says further that:

         30.     To the extent that Defendant violated any provisions of Subchapter I of Title 29,

  Chapter 18 of the United States Code, Plaintiff is entitled to reasonable attorney’s fees and costs

  of this action pursuant to 29 U.S.C. §1132(g)(1).
Case 1:20-cv-25084-KMW Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 6




                                     VI. RELIEF REQUESTED

         Plaintiff incorporates the allegations contained in Paragraph 1 through 30 as if fully stated

  herein and says further that:

         31.     As a result of the acts and/or omissions of Defendant as alleged herein, Defendant

  owes Plaintiff unpaid long-term disability benefits, plus interest.

         32.     Defendant is also liable for Plaintiff’s attorney’s fees and the costs of litigation in

  an amount to be proven at trial.

         33.     Defendant is also liable to place Plaintiff in the position she would have enjoyed

  under the policy had she not been wrongfully denied benefits by Defendant.

                                     VII. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Brooke Thomas, prays for a judgment against Defendant, Life

  Insurance Company of North America, for the relief as pleaded herein and for such other relief as

  this Honorable Court deems just and proper.

                       Respectfully submitted this 14th day of December, 2020.

                                         /s/ Kevin P. Schaefer
                                         Kevin P. Schaefer (FBN. 123688)
                                         kevin@longtermdisability.net
                                         Edward Philip Dabdoub (FBN. 45685)
                                         eddie@longtermdisability.net
                                         DABDOUB LAW FIRM, P.A.
                                         1600 Ponce de Leon Blvd., Suite 1202
                                         Coral Gables, Florida 33134
                                         Tel: (305) 754-2000
                                         Fax: (305) 754-2007

                                         Counsel for Plaintiff, Brooke Thomas
